Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The combination of both dependent claim 11 and dependent claim 15 would be allowable over the prior art of record including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2017/0305349 A1 to Naboulsi that was filed in 2014 and in view of NPL, Wang, Qin, et al., A critical review of thermal models and solutions for lithium ion batteries for the development of pure electric vehicles, Renewable and Sustainable Energy review 63 (2016) 106-128 (https://reader.elsevier.com/reader/sd/pii/S1364032116301435?token=98ADC7F73B577D5B6FD0E27FB8656EFCF78307B30A71AC2334CD0077C522F68B7542E828A161DD7B764E8FCC56DCBD96&originRegion=us-east-1&originCreation=20210911140923).  
    PNG
    media_image1.png
    896
    704
    media_image1.png
    Greyscale

Aritome  discloses “1.    A method of prompting an operator of an electric vehicle for preconditioning the electric vehicle, comprising: (see abstract where an abnormal temperature rise of the vehicle battery 

    PNG
    media_image2.png
    860
    1002
    media_image2.png
    Greyscale

 	Qian et al. teaches “…1. (Currently Amended) A method of prompting an operator of an electric vehicle for pre-conditioning the electric vehicle by warming the electric propulsion system prior to usage, comprising:…. sending a prompt to the operator of the electric vehicle suggesting that pre- conditioning of the electric vehicle may be appropriate when the temperature of the electric propulsion system is below a pre-determined preferred operating temperature. (see page 120-122 where the first configuration of the device requires hearing prior to usage and in page 120, second column where the heating channel is provided to heat the module using a heating plate and where the device can provide a signal in FIG. 211 to provide a heating by direct contact to the battery pack in page 122)”.
It would have been obvious for one of ordinary skill in the art to combine the disclosure of ARITOME with the teachings of QIAN before the effective filing date of the disclosure since QIAN teaches that a heating device can heat the battery pack via a plate or via a heating liquid when needed to warm the battery to achieve a maximum discharge potential. Also, a cooling can be provided if the battery pack needs cooling to optimize operation.  See Qian at pages 120-122

monitoring a location of the electric vehicle;” (see block 25 where the electric car can include a GPS device 25 to determine its location and send this to a charging station 1); 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of ARITOME with the teachings of IKEDA before the effective filing date of the disclosure since IKEDA teaches that a GPS device can monitor a location of a vehicle.  This location is used to generate electric power at the charging station so it is available when the vehicle is coming back to the charging station and avoids the vehicle showing up and then having the charging station have to start generating power for an anticipated charging procedure.  This can ensure a just in time action can be taken to have the current ready for the vehicle when it arrives. See abstract of Ikeda.

Aritome discloses “monitoring the temperature of an electric propulsion system within the electric vehicle; (see abstract where an abnormal temperature rise of the vehicle battery temperature measured by the sensors 221-224 indicates a high temperature and a fan is operated to cool the batteries)
 accessing historical data of driving patterns for the electric vehicle;  (see abstract and paragraph 5 and 38, 95 where a location of the vehicle and also a location of where the charging station is and in paragraph 115 an overheating of a cell can be determined that can result in an electric fire that is massive)
Aritome is silent but Naboulsi teaches “….monitoring the location of the operator of the electric vehicle relative to the location of the electric vehicle; (see paragraph 318)
identifying a condition that indicates imminent usage of the electric vehicle based on the location of the vehicle, the location of the operator of the electric vehicle relative to the location of the electric vehicle, (see paragraph 318)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of ARITOME with the teachings of Naboulsi before the effective filing date of the disclosure since Naboulsi teaches that a mobile device having a MEMS sensor or accelerometer can detect if a user is walking up to the vehicle to determine one or more features in advance 

Kamen teaches “…monitoring the location of the operator of the electric vehicle; (see paragraph 36 where the GPS location of the vehicle is tracked in real time)
identifying a condition that indicates imminent usage of the electric vehicle based on the location of the vehicle, the location of the operator of the electric vehicle, and the historical data of driving patterns for the electric vehicle; (see paragraph 36-40, 46-57 where the GPS location of the vehicle is tracked in real time and a charging vehicle location is also tracked in real time and a user may have little power and can provide an indication that they will need power soon and the charging vehicle should provide power to the electric vehicle)
Aritome discloses “comparing the temperature of the electric propulsion system of the electric vehicle to a pre-determined preferred operating temperature; and (see claims 1-4 where the temperature is determined to be markedly high as evidenced by a rise in the temperature 
sending a prompt to the operator of the electric vehicle suggesting that pre-conditioning of the electric vehicle may be appropriate. (See paragraph 65-73 where the vehicle processor can indicate  that the ignition is off and no cooling is needed, and a sensor indicates that the cooling is needed and can cool from an abnormal temperature to a cool temperature over an interval);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of ARITOME with the teachings of KAMEN before the effective filing date of the disclosure since KAMEN teaches that a GPS device can monitor a location of a vehicle in real time.  This GPS location and GPS coordinates are used to summon a charging vehicle to meet the vehicle and transfer electric power. This operates as a mobile charging station.  Further, a temperature rise of the battery cells in the vehicle can indicate a massive fire risk and a location of the same. A cooling operation can be provided to avoid a fire risk.   See abstract and para. 38, 45, 98 and  
    PNG
    media_image2.png
    860
    1002
    media_image2.png
    Greyscale

 	Qian et al. teaches “…1. (Currently Amended) A method of prompting an operator of an electric vehicle for pre-conditioning the electric vehicle by warming the electric propulsion system prior to usage, comprising:…. sending a prompt to the operator of the electric vehicle suggesting that pre- conditioning of the electric vehicle may be appropriate when the temperature of the electric propulsion system is below a pre-determined preferred operating temperature. (see page 120-122 where the first configuration of the device requires hearing prior to usage and in page 120, second column where the heating channel is provided to heat the 

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in view of Qian and in view of Neboulsi. 

Aritome is silent but Harwood teaches “2.    The method of claim 1, wherein monitoring the location of the operator of the electric vehicle, (see element 19 and GPS 21)further includes accessing a personal device (see element 13) belonging to the operator of the vehicle (see elements 13, 19, 21), and using GPS capability within the personal device to monitor the location of the operator of the electric vehicle”. (see abstract; see claims 1, 6-9 and 11) ;

Aritome is silent but Naboulsi teaches “…relative to the location of the electric vehicle; (see paragraph 318)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of ARITOME with the teachings of Naboulsi before the effective filing date of the disclosure since Naboulsi teaches that a mobile device having a MEMS sensor or accelerometer can detect if a user is walking up to the vehicle to determine one or more features in advance for safety.   This can ensure that the systems 41-44 can be selectively activated. See abstract and paragraph 318.

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of Qian and in view of Neboulsi.

Aritome is silent but Harwood teaches “3.    The method of claim 2, wherein accessing a personal device belonging to the operator of the vehicle, and using GPS capability within the personal device to monitor the location of the operator of the electric vehicle, (see abstract; see claims 1, 6-9 and 11)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of ARITOME with the teachings of Harwood before 

Aritome is silent but Annibale teaches “…further includes accessing one of a cell phone, smart phone, tablet, laptop computer, and smart watch belonging to the operator”. (see paragraph 61 where the mobile phone and the wearable computing device both detect if a crash has occurred). 
          It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Annibale and the disclosure of Aritome to use a first wearable computing device to provide a first indication of a crash and a motion of the mobile phone accelerometers so the one device may confirm the accident based on a plurality of signals. For example, the wearable device may detect an increased heart rate of the user. The second device may be a mobile phone that may detect a 
Claims 4-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of U.S. Patent No.: 8954094 B1 to Mishra et al. and in view of Qian and in view of Neboulsi.

Artiome is silent but Mishra et al teaches 4.    The method of claim 3, wherein identifying a condition that indicates imminent usage of the electric vehicle based on the location of the vehicle, the location of the operator of the electric vehicle, and the historical data of driving patterns for the electric vehicle, further includes:
monitoring the arrival of the electric vehicle at a public transportation
hub; (see FIG. 5 where the user can move in the first path 560A as walking or car and the second path 560B on a train from the location 510 to 520 and to 520)
monitoring movement of the operator of the electric vehicle from the public transportation hub to at least one location distant from the public transportation hub, while the electric vehicle remains located at the public transportation hub; and
monitoring the return of the operator of the electric vehicle to the public transportation hub. (see col. 8, line 50 to col. 9, line 55 where when the device determines that the user is on the bus a number of bus stops can be displayed likewise a movement in FIG 6 can be provided as an automobile modality to the walking modality; see col. 6, line 30 to col. 7, line 10 where a user can find my parking using the different transportation modes from first the bus and then the walking directions);


Artiome is silent but Mishra et al teaches 5.    The method of claim 4, wherein monitoring the arrival of the electric vehicle at a public transportation hub, includes monitoring the arrival of the electric vehicle at one of an airport, a bus depot, a train station, car rental agency, and a cruise ship dock. (see col. 8, line 50 to col. 9, line 55 where when the device determines that the user is on the bus a number of 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of ARITOME with the teachings of MISHRA before the effective filing date of the disclosure since MISHRA teaches that a GPS device on a phone can identify different modalities and then select an advantageous modality of a car, walking, bus or train based on a best arrival time at a destination.  The processor can include instruction when the device determines that the user is on the bus a number of bus stops can be displayed likewise a movement in FIG 6 can be provided as an automobile modality to the walking modality; see col. 6, line 30 to col. 7, line 10 where a user can find my parking using the different transportation modes from first the bus and then the walking directions      See abstract and col. 8, lines 50 to col. 9, line 55 of Mishra.  

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. assigned to Microsoft ™ and that was filed in 12-5-16 (hereinafter ‘West”) and in view of Qian and in view of Neboulsi.

Artiome is silent but West et al teaches 6.    The method of claim 3, further includes:
accessing the operator’s personal device and identifying travel plans from the operator’s personal calendar or uploaded itineraries; and
 
wherein, monitoring the return of the operator of the electric vehicle to the public transportation hub further includes predicting the return of the operator of the electric vehicle to the public transportation hub based on data from the operator’s personal calendar and uploaded itineraries. (see FIG. 3 where the route is from 221 Westt 8th to 155 Westt third street and is identified as a ride share 305 and the user can select a rideshare from the origin to the destination) (see FIG. 4 where the primary modality for transportation is a rideshare however there is a massive wait of 15 minutes and high traffic and the user is instructed if they would like to walk being a second modality to save time and money in block 305 and 401) (see FIG. 5 where the user can walk to locations b, c and d to save money and avoid traffic and pay 25, 22, or 32 instead of 45 dollars and then be picked up at b, c and or d to move to the end point of the destination 303 and then walk away from the origin location which has a high amount of traffic, or return to take a bus/train) 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of West since West teaches that a rideshare can be called however a long wait time from a current original location can be indicated. The mobile device may then provide certain options to the user.  For 


 
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. assigned to Microsoft ™ and that was filed in 12-5-16 (hereinafter ‘West”) and in view of Qian and in view of Neboulsi.

Artiome is silent but West et al teaches 7.    The method of claim 3, wherein identifying a condition that indicates imminent usage of the electric vehicle based on the location of the vehicle, the location of the operator of the electric vehicle, and the historical data of driving patterns for the electric vehicle, further includes: (see FIG. 5 where the user can walk to locations b, c and d to save money and avoid traffic and pay 25, 22, or 32 Instead of 45 dollars and then be picked up at b, c and or d to move to the end point of the destination 303 and then walk away from the origin location which has a high amount of traffic) (and alternatively in FIG. 8 the user can walk to the first bus location and then wait 20 minutes and take the bus to the destination or can walk to location F and then wait 3 minutes for the bus to the destination F)
monitoring movement of the electric vehicle to a destination;  (see FIG. 5 where the user can decline all of the options to walk and instead select the ride share in block 305 and pay the 45 dollars or select walking to element a, b, and c and saving the difference of 22-45 dollars etc.)
accessing the personal device;
identifying travel plans from a personal calendar or uploaded itineraries on the personal device; and (see FIG. 5 where the origin is shown as element a and the user can walk to dose locations of b, c and d to avoid the traffic and save money which are close to the origin location to get to the destination location z, or alternatively, in Fig, 8 can forgot about the rideshare and then move to bus options at location e and f to get to the destination z but will have to wait and walk there)
predicting how long the operator of the electric vehicle will remain at the destination based on data from the personal calendar and uploaded itineraries. (see FIG. 3 where the route is from 221 Westt 8th to 155 Westt third street and is identified as a ride share 305 and the user can select a rideshare from the origin to the destination) (see FIG. 4 where the primary modality for transportation is a rideshare however there is a massive wait of 15 minutes and high traffic and the user is instructed if they would like 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of West since West teaches that a rideshare can be called however a long wait time from a current original location can be indicated. The mobile device may then provide certain options to the user.  For example, a different modality can be suggested.  For example, the user may be indicated to walk to a second pick up spot where a shorter wait can be provided.  Further, the mobile device can suggest a third option where the user can take a bus. This can provide the user with multiple options where the user does not have to wait.  Further, cost savings may be provided so a rideshare operator can accept less money to avoid a highly congested area and pick up the individual at a different less congested location.    This can provide options to the individual calling the ride share via instructions 165.  See abstract and FIG. 4-6 of West. 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. assigned to Microsoft ™ and that was filed in 12-5-16 (hereinafter ‘West”) and in view of Qian and in view of Neboulsi.

Artiome is silent but West et al teaches 8.    The method of claim 3, wherein identifying a condition that indicates imminent usage of the electric vehicle based on the location of the vehicle, the location of the operator of the electric vehicle, and the historical data of driving patterns for the electric vehicle, further includes:
prompting the operator of the electric vehicle for a planned departure
time;  (see FIG, 5 where the origin is shown as element a and the user can walk to close locations of b, c and d to avoid the traffic and save money which are close to the origin location to get to the destination location z, or alternatively, in Fig, 8 can forgot about the rideshare and then move to bus options at location e and f to get to the destination z but will have to wait and walk there; or in FIG. 3 the user can just pay more and wait for the rideshare by selecting element 305 in fig. 3-5 ; also the user has a fourth modality of when they are dropped off the bus and have to walk to the destination z)’\
receiving input from the operator of the vehicle of the planned departure time; and (see FIG. 4 where the primary modality for transportation is a rideshare however there is a massive wait of 15 minutes and high traffic and the user is instructed if they would like to walk being a second modality to save time and money in block 305 and 401)
 
predicting how long the operator of the electric vehicle will remain at the destination based on the planned departure time received from the driver of the electric vehicle. (see FIG. 5 where the origin is shown as element a and the user can walk to dose locations of b, c and d to avoid the traffic and save money which are close to the origin location to get to the destination location z, or alternatively, in Fig, 8 can forgot about the rideshare and then move to bus options at location e and f to get to the destination z but will have to wait and walk there)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of West since West teaches that a rideshare can be called however a long wait time from a current original location can be indicated. The mobile device may then provide certain options to the user.  For example, a different modality can be suggested.  For example, the user may be indicated to walk to a second pick up spot where a shorter wait can be provided.  Further, the mobile device can suggest a third option where the user can take a bus. This can provide the user with multiple options where the user does not have to wait.  Further, cost savings may be 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. assigned to Microsoft ™ and that was filed in 12-5-16 (hereinafter ‘West”) and in view of Qian and in view of Neboulsi.

 9.    The method of claim 3, wherein identifying a condition that indicates imminent usage of the electric vehicle based on the location of the vehicle, the location of the operator of the electric vehicle, and the historical data of driving patterns for the electric vehicle, further includes:
monitoring movement of the electric vehicle to a destination;
identifying the destination; and
predicting how long the operator of the electric vehicle will remain at the destination. (see FIG. 5 where the origin is shown as element a and the user can walk to close locations of b. c and d to avoid the traffic and save money which are close to the origin location to get to the destination location z, or alternatively, in Fig. 6 can forgot about the rideshare and then move to bus options at location e and f to get to the destination z but will have to wait and walk there; or in FIG. 3 the user can just pay more and wait for the rideshare by selecting element 305 in fig. 3-5 ; also the user has a fourth modality of when they are dropped off the bus and have to walk to the destination z; see also FIG. 5 where the route from the location a to the first location B is shown and a second route from a to C is shown and a third route from a to d is shown and then the rideshare will pick up the user at one 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of West since West teaches that a rideshare can be called however a long wait time from a current original location can be indicated. The mobile device may then provide certain options to the user.  For example, a different modality can be suggested.  For example, the user may be indicated to walk to a second pick up spot where a shorter wait can be provided.  Further, the mobile device can suggest a third option where the user can take a bus. This can provide the user with multiple options where the user does not have to wait.  Further, cost savings may be provided so a rideshare operator can accept less money to avoid a highly congested area and pick up the individual at a different less congested location.    This can provide options to the individual calling the ride share via instructions 165.  See abstract and FIG. 4-6 of West. 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. assigned to Microsoft ™ and that was filed in 12-5-16 (hereinafter ‘West”) and in view of Qian and in view of Neboulsi.
Artiome is silent but West et al teaches 10.    The method of claim 9, wherein predicting how long the operator of the electric vehicle will remain at the destination further includes:
accessing historical data;
identifying past instances where the electric vehicle and the operator traveled to the destination;
calculating an average time that the operator spends at the destination; and
predicting how long the operator of the electric vehicle will remain at the destination based on the average time the operator of the electric vehicle spends at the destination.  (see Fig, 4 where the first modaiity is transportation by a ride share such as uber; see FIG. 5 where the second modality is transportation by walking and then a rideshare to the destination and from a to z but stopping off at either location b, c, and d first and then moving to destination z; see FIG. 6 where the third modality is walking to a bus and then a bus dropping the user off and then the user walking again to the destination z, or where the user can walk from location a to location E or location F and then to the location z or close to the location z and walking; or see FIG. 4 where the user may just pay more and take a ride share from the point a to point z which is the most expensive option of 45 dollars);
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of West since West teaches that a rideshare can be called however a long wait time from a current original location can be indicated. The mobile device may then provide certain options to the user.  For 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. assigned to Microsoft ™ and that was filed in 12-5-16 (hereinafter ‘West”) and in view of Qian and in view of Neboulsi.

Artiome is silent but West et al teaches 11.    The method of claim 9, wherein predicting how long the operator of the electric vehicle will remain at the destination further includes:
accessing information from the internet; identifying the nature of the activity at the destination; calculating an average length of time for the identified activity to conclude based on data from the internet;
predicting how long the operator of the electric vehicle will remain at the destination based on the average length of time for the identified activity to conclude.  (see Fig, 4 where the first modaiity is transportation by a ride share such as uber; see FIG. 5 where the second modality is transportation by walking and then a rideshare to the destination and from a to z but stopping off at either location b, c, and d first and then moving to destination z; see FIG. 6 where the third modality is walking to a bus and 
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of West since West teaches that a rideshare can be called however a long wait time from a current original location can be indicated. The mobile device may then provide certain options to the user.  For example, a different modality can be suggested.  For example, the user may be indicated to walk to a second pick up spot where a shorter wait can be provided.  Further, the mobile device can suggest a third option where the user can take a bus. This can provide the user with multiple options where the user does not have to wait.  Further, cost savings may be provided so a rideshare operator can accept less money to avoid a highly congested area and pick up the individual at a different less congested location.    This can provide options to the individual calling the ride share via instructions 165.  See abstract and FIG. 4-6 of West. 

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. assigned to Microsoft ™ and that was filed in 12-5-16 (hereinafter ‘West”) and in view of Qian and in view of Neboulsi.

Artiome is silent but West et al teaches 12.    The method of claim 9, wherein predicting how long the operator of the electric vehicle will remain at the destination further includes:
accessing the operator’s personal device;
monitoring financial transactions and electronic payments made by the operator using the personal device; (see rideshare payments in fig. 1-5)
identifying a payment made at the destination; (see rideshare in fig. 1-5) and predicting how long the operator of the electric vehicle will remain at the destination based on identifying a payment made by the operator at the destination”. (see FIG. 5 where the origin is shown as element a and the user can walk to dose locations of b, c and d to avoid the traffic and save money which are close to the origin location to get to the destination location z, or alternatively, in Fig, 8 can forgot about the rideshare and then move to bus options at location e and f to get to the destination z but will have to wait and walk there)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of West since West teaches that a rideshare can be called however a long wait time from a current original location can be indicated. The mobile device may then provide certain options to the user.  For example, a different modality can be suggested.  For example, the user 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. assigned to Microsoft ™ and that was filed in 12-5-16 (hereinafter ‘West”) and in view of Chinese Patent Application Pub. No.: CN 109861333 filed in 2-19 to Zheng and in view of Qian and in view of Neboulsi.

The primary reference is silent but the ‘333 CN publication teaches “13.    The method of claim 9, wherein predicting how long the operator of the electric vehicle will remain at the destination further includes:
detecting when the electric vehicle is plugged in at a charging station; monitoring when charging of the electric vehicle stops; and
predicting how long the operator of the electric vehicle will remain at the charging station based on charging of the electric vehicle stopping.”  (see abstract)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of the ‘333 Chinese Publication since the ‘333 to Zheng teaches that a charging station can provide 1. How much charging is 

Claims 14-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent Application Pub. No.: US 2016/017534 A1 to Ikeda et al. that was filed in 2010 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of U.S. Patent Application Pub. No.: US 2005/134504A1 to Harwood and in further in view of United States Pub. Patent Application Pub. No.: US20150084757 A1 to Annibale that was filed 2013 (hereinafter “Annibale”) and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. assigned to Microsoft ™ and that was filed in 12-5-16 (hereinafter ‘West”) and in view of U.S. Patent App. Pub. No.: US 20130009599 A1 to Yukizane et al. that was filed in 2013 and in view of Qian and in view of Neboulsi.

The primary reference is silent but Yukizane et al. teaches “14.    The method of claim 9, wherein predicting how long the operator of the electric vehicle will remain at the destination further includes: (see paragraph 68-77 and 26)
detecting when the electric vehicle is parked at a public parking facility;  (see abstract and paragraph 1-9 where a contractual parking and charging amount is paid by the user; see parking and payment in paragraph 43)
accessing a parking application on the operator’s personal device; (see paragraph 43)
monitoring when a pre-paid parking time will expire; and  (see claims 10-13)
predicting how long the operator of the electric vehicle will remain at the charging station based on pending expiration of the pre-paid parking time”.  (See paragraph 37 and FIG. 3, block 6 where when the charging is completed a message is formulated indicating a completion) ;


The primary reference is silent but Yukizane et al. teaches “15.    The method of claim 3, wherein identifying a condition that indicates imminent usage of the electric vehicle based on the location of the vehicle, the location of the operator of the electric vehicle, and the historical data of driving patterns for the electric vehicle, further includes:
accessing the operator’s personal device; (see abstract and paragraph 1-9 where a contractual parking and charging amount is paid by the user)
identifying recurring planned departures from a personal calendar on the personal device; and(see paragraph 43)
predicting future departures based on data from the personal calendar.(see paragraph 43) (See paragraph 37 and FIG. 3, block 6 where when the charging is completed a message is formulated indicating a completion)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of Yukizane since Yukizane teaches that a charging station can provide a parking  100 for charging multiple vehicles   The charging device can control a power supply to each of the vehicles so each of the vehicles is charged with a smaller amount of charging relative to an amount if only a subset of vehicles is located there.    This can provide dedicated charging and payment 24-25 for a number of different vehicles at the same time.  See abstract and paragraph 68-77 of Yukizane 

The primary reference is silent but Yukizane et al. teaches “16.    The method of claim 3, wherein identifying a condition that indicates imminent usage of the electric vehicle based on the location of the vehicle, the location of the operator of the electric vehicle, and the historical data of driving patterns for the electric vehicle, further includes: (see abstract and paragraph 1-9 where a contractual parking and charging amount is paid by the user)
 
identifying patterns of past recurring departures from the historical data; and(see abstract and paragraph 1-9 where a contractual parking and charging amount is paid by the user)
predicting future departures based on patterns of recurring past departures. (see paragraph 43) (See paragraph 37 and FIG. 3, block 6 where when the charging is completed a message is formulated indicating a completion)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of Yukizane since Yukizane teaches that a charging station can provide a parking  100 for charging multiple vehicles   The charging device can control a power supply to each of the vehicles so each of the 
Using an app on a phone is extra solution activity and has little patentable weight.
Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent App. Pub. No.: US20140309885A1 to Ricci et al. that was filed in 2013 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in view of Qian and in view of Neboulsi

Aritome  discloses “17.    A system for providing a pre-conditioning prompt to an operator of an electric vehicle comprising:
a controller in communication with the electric vehicle and the operator of the electric vehicle, (see abstract where an abnormal 
Aritome  is silent but Kamen teaches “and adapted to store historical data of past driving and travel patterns for the electric vehicle and the operator of the electric vehicle;” (see abstract and paragraph 5 and 38, 95 where a location of the vehicle and also a location of where the charging station is and in paragraph 115 an overheating of a cell can be determined that can result in an electric fire that is massive)
Aritome  is silent but Kamen teaches an operator interface adapted to allow the operator of the electric vehicle to communicate with the controller; (see paragraph 36 where the GPS location of the vehicle is tracked in real time)

the controller adapted to track the position of the electric vehicle, track the position of the operator of the electric vehicle, access historical data, (see abstract and paragraph 5 and 38, 95 where a location of the vehicle and also a location of where the charging station is and in 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of ARITOME with the teachings of KAMEN before the effective filing date of the disclosure since KAMEN teaches that a GPS device can monitor a location of a vehicle in real time.  This GPS location and GPS coordinates are used to summon a charging vehicle to meet the vehicle and transfer electric power. This operates as a mobile charging station.  Further, a temperature rise of the battery cells in the vehicle can indicate a massive fire risk and a location of the same. A cooling operation can be provided to avoid a fire risk.   See abstract and para. 38, 45, 98 and 115 of Kamen.
Aritome is silent but Naboulsi teaches “…track relative to the location of the electric vehicle; (see paragraph 318)



Aritome is silent but Ricci et al. teaches “…access weather information, and”  (see paragraph 237)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Ricci with the disclosure of Aritome to determine if one or more sensors within the internal environment of the vehicle exceeds a level and then to take action if a health crisis occurs via an alert for increased safety.  See paragraphs 321 to 325 and 520 to 521.
send a prompt to the operator of the electric vehicle when the controller identifies conditions indicating use of the electric vehicle is imminent (see claims 1-4 where the temperature is determined to be markedly high as evidenced by a rise in the temperature and then the cooling is provided to get the temperature to a preferred cooling temperature) and the temperature where the electric vehicle is located necessitates pre-conditioning of an electric propulsion system within the electric vehicle. (See paragraph 65-73 where the vehicle processor can indicate  that the ignition is off and no cooling is needed, and a sensor indicates that the cooling is needed and can cool from an abnormal temperature to a cool temperature over an interval);


    PNG
    media_image2.png
    860
    1002
    media_image2.png
    Greyscale

 	Qian et al. teaches “… by warming the electric propulsion system prior to usage,” (see page 120-122 where the first configuration of the device requires hearing prior to usage and in page 120, second column where the heating channel is provided to heat the module using a heating plate and where the device can provide a signal in FIG. 211 to provide a heating by direct contact to the battery pack in page 122)”.



Claims 18-19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent App. Pub. No.: US20140309885A1 to Ricci et al. that was filed in 2013 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in further in view of U.S. Patent No.: US9869726B2 to Zumstein and in view of Qian and in view of Neboulsi. 
18.    The system of claim 16, wherein the controller communicates with a personal device belonging to the operator of the vehicle, and uses GPS capability within the personal device to monitor the location of the operator of the electric vehicle and send a prompt to the operator of the electric vehicle when the controller identifies conditions indicating use of the electric vehicle is
 imminent and the temperature of the electric propulsion system is below a predetermined preferred operating temperature”.  (see abstract where a dangerous event and temperature is detected and then wirelessly detected by a second mobile device; see col. 8, line 19 to col. 9, line 29) ;
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Zumstein with the disclosure of Artiome since Zumstein teaches that a sensor can determine if one or more sensors within the battery of the vehicle exceeds a temperature level. This rise can indicate a problem and then to take action if a crisis occurs the processor can include a wireless alert for increased safety.  See col. 8, line 19 to col. 9, line 29 of Zumstein. 

19.    The system of claim 17, wherein the operator interface is integral to the personal device, further wherein the operator of the electric vehicle communicates with the controller and responds to prompts from the controller through the operator interface of the personal device.  (see col. 6, line 45-55 where a cooling system is activated in response to a dangerous event)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Zumstein with the disclosure of Artiome since Zumstein teaches that a sensor can determine if one or more sensors within the battery of the vehicle exceeds a temperature level. This rise can indicate a problem and then to take action if a crisis occurs the processor can include a wireless alert for increased safety.  See col. 8, line 19 to col. 9, line 29 of Zumstein. 

Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2005-011757 A1 to Artiome that was filed in 2003 (hereinafter “Aritome”) and in view of U.S. Patent App. Pub. No.: US20140309885A1 to Ricci et al. that was filed in 2013 and in view of U.S. Patent Application Pub. No.: US 2011/0025267 A1 to Kamen et al. and in further in view of U.S. Patent No.: US9869726B2 to Zumstein and in view of Chinese Patent Application Pub. No.: CN 109861333 filed in 2-19 and in view of Qian and in view of Neboulsi. 

Artiome is silent but Zumstein et al teaches “20.    The system of claim 16, wherein the controller is further adapted to communicate with the internet via a cellular network, further wherein the controller is adapted to access information from the internet to identify the nature of an activity at a destination, calculate an average length of time for the identified activity to conclude based on data from the internet, (See claims 1-9)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Zumstein with the disclosure of Artiome since Zumstein teaches that a sensor can determine if one or more sensors within the battery of the vehicle exceeds a temperature level. This rise can indicate a problem and 

The primary reference is silent but the ‘333 CN publication teaches “ and predict how long the operator of the electric vehicle will remain at the destination based on the average length of time for the identified activity to conclude”. ”  (see abstract)
 It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the disclosure of Artiome with the teachings of the ‘333 Chinese Publication since the ‘333 to Zheng teaches that a charging station can provide 1. How much charging is remaining, 2. And a predicted amount of charging.   This can provide the user with advantageous information on a user interface to the individual indicating a predicted amount of time remaining.  See abstract of the ‘333 publication. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668